Citation Nr: 0709699	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  02-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to section 1318 of Title 38, United States 
Code.

4.  Entitlement to death pension pursuant to section 1541(a) 
of Title 38, United States Code.

5.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits pursuant to Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had regular Philippine Commonwealth Army service 
under the United States Armed Forces for the Far East 
(USAFFE) from December 1941 to August 1942 and from April 
1945 to June 1946.  He died in November 1998, and the 
appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Manila, the Republic of the Philippines that denied the 
appellant's claim for VA death benefits as the veteran has 
forfeited any right he might otherwise have to VA benefits.

In a March 2003 decision, the Board determined that the 
appellant had no legal entitlement to VA benefits for any 
period of active service prior to October 1944.  However, the 
Board remanded the case to the RO for consideration of 
whether the appellant has legal entitlement to VA death 
benefit, including accrued benefits, based on the veteran's 
period of active service from April 1945 to June 1946.  In 
July 2003, the RO determined that she was not barred from 
obtaining VA death benefits, including accrued benefits, 
based on this latter period of service.  

However, despite meeting the basic eligibility requirements, 
the RO determined that the appellant was not entitled to 
accrued benefits, service connection for the cause of the 
veteran's death, DIC under 38 U.S.C.A. § 1318, death pension 
benefits, or DEA benefits.  

A personal hearing was held before a RO Decision Review 
Officer (DRO) in December 2003.  A transcript of this hearing 
is currently associated with the claims folder.  

The case was subsequently returned to the Board.  In July 
2004, the Board for further evidentiary development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1. The veteran had regular Philippine Commonwealth Army 
service under the United States Armed Forces for the Far East 
(USAFFE) from December 1941 to August 1942 and from April 
1945 to June 1946.  He forfeited all rights to VA benefits 
based on his first period of service.  

2.  The veteran died in November 1998.  

3.  The Certificate of Death shows that the immediate cause 
of the veteran's death was cardio-respiratory arrest with 
pneumonia as an antecedent cause of death.  

3.  At the time of death, the veteran had no service-
connected disabilities; however, a claim of service 
connection for cardiovascular disease was pending.  

4.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

5.  Cardiovascular disease was not manifested or aggravated 
during service, is not attributable to service, and not 
manifested to a compensable degree within one year of the 
veteran's separation from active duty. 

6.  Competent evidence has not been presented showing that 
the veteran had an injury or disease in service, or within 
one year of separation from service, that caused or 
contributed to his death.

7.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.  

8.  The veteran did not possess the requisite service to 
qualify for a VA non-service-connected death pension 
disability pension for his surviving spouse.

9.  There is no basis for entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.303, 3.304. 3.307, 3.309 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).

3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).  

4.  The service requirements for eligibility for VA non- 
service-connected death pension benefits are not met.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2006).

5. There is no basis for entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  38 U. S. C. A. § 3501.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the current appeal.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
In VCAA letters of June and August 2003, the appellant was 
informed of the evidence necessary to establish entitlement 
for the benefits sought, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on her behalf, and what evidence was to be provided by her.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The VCAA notice did not predate the rating decision.  
However, the notice was adequate and a supplemental statement 
of the case was issued subsequent to the notice letters which 
constituted subsequent process.  No prejudice has been 
claimed as a result of the timing of the notice.  Moreover, 
the essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the June 
and August 2003 letters specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claims are being denied, therefore there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Service 
medical records and post service medical records have been 
associated with the file.  A hearing was held in December 
2003.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required. In 
addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on her behalf 
and availed herself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


Evidentiary Background

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis for any cardiovascular or 
pulmonary conditions.  The report of a physician examination 
conducted in April 1945 notes that the veteran's lungs were 
"ok."  Likewise, his June 1946 service separation 
examination report notes that his cardiovascular system was 
normal and his lungs were negative.  Furthermore, chest X-ray 
was interpreted as negative.

The record reflects that the veteran was hospitalized at the 
Veterans Memorial Medical Center in Quezon City in March 1998 
for problems resulting from a recent cerebrovascular accident 
with thrombosis of the right middle cerebral artery (RMCA), 
left hemiparesis, lateral wall ischemia, and diabetes 
mellitus.  The veteran was also noted to have cardiovascular 
disease.  

In April 1998, the veteran submitted a claim on his behalf 
for VA compensation.  Attached was a copy of records from the 
veteran's March 1998 hospitalization showing a diagnosis of 
cardiovascular disease.  

The veteran was informed by letter in May 1998 that he had 
previously forfeited his right to VA benefits.  In 
particular, the RO cited a March 1976 Administrative Decision 
that held that the veteran had forfeited his right to VA 
benefits on the grounds that he rendered assistance to the 
enemy during a period extending from March 1944 to September 
1944.   

The veteran died in November 1998 at the age of 74, before 
the expiration of the one year period for him to file a 
notice of disagreement with the May 1998 decision.  A 
certificate of death was issued showing the immediate cause 
of death as cardio-respiratory arrest with pneumonia as an 
antecedent cause of death.  

In September 1999, the appellant sent the RO a letter 
notifying it that the veteran had died and requesting, 
essentially, an award of all VA benefits to which she would 
be entitled as his surviving spouse.  In March 2000, the 
appellant filed an informal claim of entitlement to DIC, 
death pension, DEA, and accrued benefits.

In December 2001, she filed a formal claim on VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.

In December 2001, the RO denied all of the appellant's claims 
for death benefits on the ground that the veteran had 
forfeited all right to VA benefits under 38 U.S.C. § 3504(a) 
(now 38 U.S.C. § 6104(a)) by rendering assistance to an enemy 
of the United States by serving as a member of the Bureau of 
the Constabulary (BC) and later as a member of the 2nd 
Company Government Service Troops of the BC during a period 
of service extending from March 7, 1944 to September 30, 
1944.  

In March 2003, after determining that the appellant had no 
legal entitlement to VA benefits for any period of active 
service prior to October 1944, the Board remanded the case to 
the RO to adjudicate entitlement to death benefits based on 
the period of service extending from April 1945 to June 1946.

In a June 2003 statement, the appellant asserted that the 
veteran died due to service related injury.  She asserted 
that his death was related to "all the sickness and diseases 
he suffered during the time of war."  

In a July 2003 Administrative Decision, the RO determined 
that the veteran's forfeiture of VA benefits was based on his 
service with the Bureau of the Constabulary (BC) and later as 
a member of the 2nd Company Government Service Troops (GST) 
of the BC during a period of service extending from March 7, 
1944 to September 30, 1944.  However, this service did not 
preclude the award of VA benefits based on his subsequent 
period of regular Philippine Army service from April 1945 to 
June 1946.  Thus, his service in the BC and GST did not 
preclude the appellant from establishing entitlement to VA 
benefits based on this later period service, if otherwise in 
order.

In August 2003, the physician that signed the veteran's death 
certificate noted that he was not the veteran's attending 
physician.  The diagnoses supplied on the death certificate 
were based on the history provided by the appellant.  The 
physician noted that he did not possess any medical records 
pertaining to the veteran's illness.  

At her December 2003 hearing, the appellant expressed her 
belief that the veteran's death was related to his active 
military service.  She reported that the veteran had shown 
signs of pneumonia ever since they were together, beginning 
in 1978.  According to the appellant, he told her that his 
pneumonia was related to his wartime service and that his did 
not seek medical attention due to financial constraints and 
the lack of appropriate medical resources.  


Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this 
case, the appellant's claim for accrued benefits was received 
within one year of the veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of his death, the veteran had a claim pending for 
service connection for cardiovascular disease.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993), the Court held that service department and certain VA 
medical records are considered as being constructively in the 
claims file at the date of death although they may not 
physically be in there until after that date.  The pertinent 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection for cardiovascular-renal 
disease may be granted if manifest to a compensable level 
within one year of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions; thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Initially, the Board notes that at the time of his death in 
November 1998, the veteran had a pending claim of entitlement 
to service connection for cardiovascular disease.  The 
appellant asserts that she is entitled to accrued benefits.

There is no allegation nor does the record show that 
cardiovascular disease was incurred during combat service.  
Thus, 38 U.S.C.A. § 1154(b) is not applicable in this case.  
Furthermore, there is no competent evidence that the 
veteran's cardiovascular disease was initially manifested to 
a compensable degree within one year of his separation from 
active duty.  On the contrary, the first medical evidence 
showing a diagnosis of cardiovascular disease is dated in 
March 1998, over 50 years following the veteran's separation 
from active duty.  

The appellant has asserted that the veteran's cardiovascular 
disease is a result of service.  However, the appellant is 
not a medical professional and her statements do not 
constitute competent medical evidence that such is related to 
a disease or injury incurred in or aggravated by service.  
Generally, laypersons are not competent to offer evidence 
that requires medical knowledge.  Espiritu, 2 Vet. App. at 
494 (holding that a witness must be competent in order for 
her statements or testimony to be probative as to the facts 
under consideration).  Furthermore, while the appellant 
testified that she observed the veteran with symptoms of 
pneumonia as far back as 1978; however, as a layperson, she 
is not competent to provide a medical diagnosis.  
Furthermore, her observations, even if accurate, were made 
over 20 years after the veteran's separation from active 
duty.  

As there is no competent evidence linking the veteran's 
cardiovascular disease to his valid service, or competent 
evidence of cardiovascular disease manifested to a 
compensable degree within one year of his separation from 
active service.  Service connection for cardiovascular 
disease for accrued benefits purposes is denied.  

To the extent that the veteran may have been a POW, such was 
during a period of service which has been determined to be 
not valid by reason of forfeiture.  As such, the law and 
regulations governing POW presumptions are not applicable.

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1310

Dependency and Indemnity Compensation (DIC) may be awarded 
for the cause of the veteran's death where the evidence 
establishes that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Having carefully reviewed the evidence, the Board concludes 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  Competent 
evidence has not been presented showing that the veteran had 
an injury or disease in service, or within one year of 
separation from service, that caused or contributed to his 
death.

Service medical records are essentially unremarkable.  As 
shown above, the separation examination disclosed that the 
cardiovascular system and lungs were normal. 

While the appellant asserts that the veteran's cardiovascular 
disease and pneumonia were related to his active service, 
competent evidence has not been presented showing that either 
condition originated in service, or within one year of 
separation from service.  In fact, the separation examination 
disclosed that the cardiovascular system and respiratory 
systems were normal.  This tends to establish that the fatal 
disease process was not present in service.  None of the 
medical conditions noted in 1998 are shown in service.  
Furthermore, the appellant is not competent to provide a 
medical opinion as to the cause of veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Regrettably, 
the claim must be denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, there is no assertion of a relationship between death 
and combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not applicable.  The Board again notes that the 
POW presumptions are not applicable in this case due to 
forfeiture.


DIC under 38 U.S.C.A. § 1318

The veteran was not service-connected for any disability 
during his lifetime.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 
3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service- connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims. 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a 
basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  

The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection had not been established for any disability.  
Thus, the veteran was never rated totally disabled as a 
result of a service-connected disability nor had the veteran 
applied for compensation.  As such, the veteran did was not 
assigned a 100 percent schedular rating or TDIU for the 
requisite period of time set forth in 38 U.S.C.A. § 1318.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis.

Even if the case were reviewed under the "theoretical" 
basis of entitlement, there is nothing to suggest that 
compensation would have been awarded or could have been 
awarded for a period of 10 years prior to death.  The file 
has presented no factual basis to make such a determination.


Nonservice-connected Death Pension Benefits

The appellant seeks VA non-service-connected death pension 
benefits.  Such a non-service-connected death pension is 
payable to the surviving spouse of a veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability. 38 U.S.C.A. §§ 1521(j), 1541.

To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty. In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components. 
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  The veteran's service has been verified in this case, 
as described above.  

The veteran had two periods of service with the Philippine 
Commonwealth Army.  As indicated previously, the veteran had 
forfeited any right to VA benefits that may have arisen from 
his first period of active duty.  However, there is no such 
bar based on his latter period of service from April 1945 to 
June 1946.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's second period of 
service, as described above, may be sufficient for certain VA 
purposes (such as compensation), it is not the type of 
service that can qualify a claimant for certain VA benefits, 
such as a non-service- connected death pension in this case.

This is a case where the law is dispositive.  Basic 
eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis at 430 (1994).  


Dependents' Educational Assistance (DEA) 

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse or child of a 
veteran who has a permanent total service-connected 
disability rating at the time of his death or dies of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807.  

However, for reasons already discussed, the veteran did not 
have a permanent total service-connected disability at the 
time of his death.  Furthermore, service connection has not 
been established for the cause of the veteran's death.  In 
this case, the law and not the evidence is dispositive.  See 
Sabonis.  Here, as the veteran did not have a total service-
connected disability rating at the time of his death and the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.  




ORDER

Entitlement to service connection for cardiovascular disease 
for accrued benefits purposes is denied.

Entitlement to service connection for the cause of the 
veteran's is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  

Entitlement to nonservice-connected pension benefits is 
denied.

Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


